Case 3:13-cv-00257-JAM Document 325-7 Filed 11/20/18 Page 1 of 6




               Unreported Cases
              Case 3:13-cv-00257-JAM Document 325-7 Filed 11/20/18 Page 2 of 6


     Neutral
As of: November 19, 2018 7:02 PM Z


                              Lutes v. Kawasaki Motors Corp. U.S.A.
                              United States District Court for the District of Connecticut
                              December 17, 2015, Decided; December 17, 2015, Filed
                                                 3:10-cv-01549-WWE

Reporter
2015 U.S. Dist. LEXIS 168659 *; CCH Prod. Liab. Rep. P19,751
                                                               MOTION FOR SUMMARY JUDGMENT
CARLY LUTES, KEVIN LUTES, and S.L., Plaintiffs, v.
KAWASAKI MOTORS CORP. U.S.A., and KAWASAKI
                                                               In this action, plaintiffs Carly Lutes, Kevin Lutes, and
MOTORS MANUFACTURING CORP. U.S.A.,
                                                               S.L., their minor daughter, seek damages pursuant to
Defendants.
                                                               Connecticut's product liability statutes, § 52-572m, et
                                                               seq. Plaintiffs also allege negligent infliction of emotional
Prior History: Lutes v. Kawasaki Motors Corp., U.S.A.,
                                                               distress.
2011 U.S. Dist. LEXIS 39990 (D. Conn., Apr. 12, 2011)
                                                               Mrs. Lutes's hand was severed when a hook on her Jet
Core Terms                                                     Ski broke and the tow rope constricted around her arm,
                                                               pulling her from the boat. Plaintiffs allege that the failure
hooks, engineering, consumer, defendants', tow, design         of the hook caused Mrs. Lutes's injuries. Defendants
defect, expert testimony, plaintiffs', naval, unreasonable     Kawasaki Motors Corp. [*2] U.S.A. and Kawasaki
danger, emotional distress, punitive damages, summary          Motors Manufacturing Corp. U.S.A. have moved for
judgment, materials, cargo, boat, summary judgment             summary judgment on four aspects of plaintiffs' claims:
motion, manufacturing defect, replacement, inferences,         (1) manufacturing defect; (2) design defect; (3) S.L.'s
mechanical, recessed                                           claim for emotional distress; and (4) punitive damages.
                                                               For the following reasons, defendants' motion will be
Counsel: [*1] For Carly Lutes, Kevin Lutes, S. L., PPA         granted in part and denied in part.
Kevin and Carly Lutes, Plaintiffs: Brendan J. Faulkner,
Michael A. D'Amico, LEAD ATTORNEYS, D'Amico,
Griffin & Pettinicchi, Watertown, CT; Dale P. Faulkner,        BACKGROUND
Shelley L. Graves, LEAD ATTORNEY, Faulkner &
Graves, P.C., New London, CT.                                  The accident occurred on August 31, 2008, on the
                                                               Susquehanna River in Pennsylvania. Mr. Lutes was
For Kawasaki Motors Corp U.S.A., Kawasaki Motors
                                                               operating the Jet Ski with his 2 1/2 year old daughter
Manufacturing Corp. U.S.A., Defendants: Carl J. Pesce,
                                                               sitting in front of him and Mrs. Lutes riding as rear
Richard A. Mueller, LEAD ATTORNEYS PRO HAC
                                                               passenger. The Jet Ski towed an empty tube connected
VICE, Thompson Coburn, LLP-MO, St. Louis, MO;
                                                               by a 60 foot tow rope. The tube's tow rope was attached
Michael P Pohorylo, LEAD ATTORNEY, Day Pitney
                                                               to the rear towing hook, but the slack line was gathered
LLP-HTFD, Hartford, CT; Paul D. Williams, LEAD
                                                               and secured to the Jet Ski at second attachment point,
ATTORNEY, Day Pitney LLP-Htfd-CT, Hartford, CT.
                                                               with Mrs. Lutes carrying the slack between the two
                                                               points of connection. The parties dispute the proper
Judges: WARREN W. EGINTON, SENIOR UNITED
                                                               name of the second attachment point for semantic
STATES DISTRICT JUDGE.
                                                               reasons; plaintiffs prefer "cleat," while defendants prefer
Opinion by: WARREN W. EGINTON                                  "cargo hook" or "recessed hook." The owner's manual
                                                               labels the attachment points as "recessed hooks."
Opinion                                                        Plaintiffs submit that the second hook broke away from
                                                               the Jet Ski causing the previously slack line to rapidly
                                                               constrict [*3] around Mrs. Lutes's left arm, pulling her
                                                               violently off the Jet Ski and severing her hand from her
MEMORANDUM OF DECISION ON DEFENDANTS'

                                                   Katherine Morrin
              Case 3:13-cv-00257-JAM Document 325-7 Filed 11/20/18 Page 3 of 6Page 2 of 5
                                          2015 U.S. Dist. LEXIS 168659, *3

arm. Plaintiffs allege that the defendants are liable for     Connecticut courts have adopted the strict liability test
the defective and unreasonably dangerous condition of         established at § 402A of the Restatement (Second) of
Jet Ski.                                                      Torts. Potter v. Chicago Pneumatic Tool Co., 241 Conn.
                                                              199, 214, 694 A.2d 1319 (1997). That test looks to
                                                              whether the product in question was sold "in a defective
DISCUSSION                                                    condition unreasonably dangerous to the user or
                                                              consumer . . ." Restatement (Second) Torts § 402A.
A motion for summary judgment will be granted where           "Under this formulation, known as the 'consumer
there is no genuine issue as to any material fact and it is   expectation' test, a manufacturer is strictly liable for any
clear that the moving party is entitled to judgment as a      condition not contemplated by the ultimate consumer
matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,        that will be unreasonably dangerous to the consumer."
322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986). "Only          Potter, 241 Conn. at 211-12. "[T]he article sold must be
when reasonable minds could not differ as to the import       dangerous to an extent beyond that which would be
of the evidence is summary judgment proper." Bryant v.        contemplated by the ordinary consumer who purchases
Maffucci, 923 F.2d 979, 982 (2d Cir.), cert. denied, 502      it, with the ordinary knowledge common to the
U.S. 849, 112 S. Ct. 152, 116 L. Ed. 2d 117 (1991).           community as to its characteristics." Id. at 214-15
                                                              (quoting Restatement (Second) Torts § 402A, comment
The burden is on the moving party to demonstrate the          (I)). To succeed on a product liability claim in
absence of any material factual issue genuinely in            Connecticut, a plaintiff must show that [*5] the product
dispute. American International Group, Inc. v. London         was in a defective condition unreasonably dangerous to
American International Corp., 664 F.2d 348, 351 (2d Cir.      the consumer or user and that the defective condition
1981). In determining whether a genuine factual issue         existed at the time the product left the defendant's
exists, the court must resolve all ambiguities and draw       control.
all reasonable inferences against the moving party.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106
S. Ct. 2505, 91 L. Ed. 2d 202 (1986).                         Manufacturing Defect

If a nonmoving party has failed to make a sufficient          Defendants have moved for summary judgment as to
showing on an essential element of his case with              the existence of a manufacturing defect. Plaintiffs have
respect to which he has the burden of proof, then             responded that no such claim is being pursued.
summary judgment is appropriate. Celotex Corp., 477           Accordingly, defendants' motion as to the existence of a
U.S. at 323. If the nonmoving party submits evidence          manufacturing defect will be granted.
which is "merely colorable," legally sufficient opposition
to the motion for summary judgment is not met.
Anderson, 477 U.S. at 249.                                    S.L.'s Claim of Bystander Emotional Distress

                                                              Defendants have moved for summary judgment as to
Product Liability Law in Connecticut                          S.L.'s claim of bystander emotional distress. Plaintiffs
                                                              have responded that they have abandoned this claim.
The Connecticut Product [*4] Liability Act ("CPLA")           Accordingly, defendants' motion as to S.L.'s claim of
procedurally consolidates "all claims or actions brought      bystander emotional distress will be granted.
for personal injury ... caused by the manufacture,
construction, design, formula, preparation, assembly,
installation, testing, warnings, instructions, marketing,     Design Defect
packaging or labeling of any product." Conn. Gen. Stat.
§ 52-572m(b). The CPLA does not alter the substance           Defendants have moved for summary judgment as to
of a plaintiff's rights. See Winslow v. Lewis-Shepard,        the existence of a design defect, asserting that expert
Inc., 212 Conn. 462, 470-71, 562 A.2d 517 (1989).             testimony is necessary to establish such a defect in this
Thus, plaintiffs' theories of recovery are assessed in        case and submitting that once defendants' motions to
light of the Connecticut common law requirements.             preclude plaintiffs' expert witnesses are granted, there
Lamontagne v. E.I. Du Pont De Nemours & Co., Inc., 41         will be no expert opinion on the issue of design defect.
F.3d 846, 856 (2d Cir. 1994).
                                                                  A product is defectively designed if: (1) it failed to
                                                                  perform as safely as an ordinary consumer would

                                                   Katherine Morrin
             Case 3:13-cv-00257-JAM Document 325-7 Filed 11/20/18 Page 4 of 6Page 3 of 5
                                          2015 U.S. Dist. LEXIS 168659, *5

    expect [*6] when used in a reasonably foreseeable              based upon        inferences     from    circumstantial
    manner (the "ordinary consumer expectations"                   evidence).
    test); or (2) in the case of complex products, the
    risk of danger inherent in the design of the product     Id. at 218. The hook's failure in this case is indisputable
    outweighs its utility (the "modified consumer            evidence of a malfunction sufficient to infer a defect.
    expectations" test). See Potter, 241 Conn. at 211-       Accordingly, expert testimony is not necessary to
    12, 219-20, 694 A.2d 1319. Lastly, a warning defect      establish a defect in this case. Nevertheless, the Court
    exists when a product is unreasonably dangerous          finds that the specialized knowledge of plaintiffs' experts
    because it lacks adequate warnings or instructions       may be helpful to the jury.
    concerning the product's dangerous propensities.
    See Sharp v. Wyatt, Inc., 31 Conn.App. 824, 833,
    627 A.2d 1347 (1993), aff'd, 230 Conn. 12, 16, 644       Plaintiffs' Experts1
    A.2d 871 (1994). In such cases, the failure to warn
    itself makes the product defective.                      The district court has a "gatekeeping" role pursuant to
                                                             Federal Rule of Evidence 702 and is charged with
Moss v. Wyeth Inc., 872 F. Supp. 2d 162, 166 (D. Conn.       ensuring that an expert's testimony rests on a reliable
2012).                                                       foundation and is relevant to issues presented in the
                                                             case. Amorgianos v. Nat'l R.R. Passenger Corp., 303
Expert testimony is not necessary to the determination       F.3d 256, 265 (2d Cir. 2002). A witness who is qualified
of defect in this case, as laymen are capable of             as an expert by knowledge, skill, experience, training, or
determining whether the hook's failure rendered the          education may testify in the form of an opinion or
subject Jet Ski dangerous to an extent beyond that           otherwise if: (a) the expert's scientific, technical, or other
which would be contemplated by the ordinary consumer         specialized knowledge will help the trier of fact to
who purchased it. See Potter, 241 Conn. at 211-20.           understand the evidence or to determine a fact in issue;
Despite the facially apparent nature of the defect in this   (b) the testimony is based on sufficient facts or data; (c)
case, defendants argue that "[i]n order to establish a       the testimony is the product of reliable principles and
design defect there must be testimony on the key issues      methods; and (d) the expert has reliably applied the
(defect and causation)."                                     principles and methods to the facts of the case. Fed. R.
                                                             Evid. 702.
    Connecticut courts, however, have consistently
    stated that a jury may, under appropriate                The Court should consider (1) whether a theory or
    circumstances, infer a defect from the evidence          technique can be (and has been) tested, (2) whether the
    without the necessity of expert testimony. See, e.g.,    theory or technique has been subjected to peer review
    Standard Structural Steel Co. v. Bethlehem Steel         and publication, (3) a technique's known or potential
    Corp., 597 F. Supp. 164, 183 (D.Conn.1984)               rate of error, and the existence and maintenance of
    (recognizing Connecticut [*7] law permits fact           standards controlling the technique's operation, and (4)
    finder to draw inference of defect from                  whether a particular technique or theory has gained
    circumstantial evidence); Living & Learning Centre,      general acceptance in [*9] the relevant scientific
    Inc. v. Griese Custom Signs, Inc., 3 Conn. App.          community. Daubert v. Merrell Dow Pharm., Inc., 509
    661, 664, 491 A.2d 433 (1985) ("It is not necessary      U.S. 579, 597, 113 S. Ct. 2786, 125 L. Ed. 2d 469
    that the plaintiff in a strict tort action establish a   (1993); Amorgianos, 303 F.3d at 266. The burden is on
    specific defect as long as there is evidence of some     the party proffering the expert testimony to lay a
    unspecified dangerous condition. In the absence of       foundation for its admissibility, and a court must
    other identifiable causes, evidence of malfunction is    consider the totality of the expert witness's background
    sufficient evidence of a defect under § 402A of the      when evaluating expert qualifications. Kuzmech v.
    Second Restatement of Torts."); Kileen v. General        Werner Ladder Co., 2012 U.S. Dist. LEXIS 174082,
    Motors Corp., 36 Conn. Supp. 347, 349, 421 A.2d
    874 (1980) ("[t]he fact finder can find, where other
    identifiable causes are absent, that the mere
                                                             1 Plaintiffshave given notice that previously disclosed expert
    evidence of a malfunction is sufficient evidence of a
                                                             witness, Simon Bellemare, Ph.D., P.E., will not be called as an
    defect"); see also annot., 65 A.L.R.4th 346, 354-58
                                                             expert. Defendants request that the Court preclude any
    (1988) (listing twenty-eight states that allow
                                                             reference or reliance on Bellemare's [*8] testimony. The Court
    establishment of prima facie case of design defect       will grant this request subject to reconsideration at trial.

                                                  Katherine Morrin
              Case 3:13-cv-00257-JAM Document 325-7 Filed 11/20/18 Page 5 of 6Page 4 of 5
                                          2015 U.S. Dist. LEXIS 168659, *8

2012 WL 6093898, *7 (D. Conn. 2012).                          programs. Mr. Sampsel also worked for many years in
                                                              private industry formulating ship maintenance [*11]
                                                              plans and performing other engineering duties. He has
Christopher D. Barry                                          owned his own consulting business since the mid
                                                              1980s, through which he has accomplished various
Mr. Barry is licensed in mechanical engineering, naval        mechanical, marine, design and forensic projects. He is
architecture and marine engineering. He is currently a        a member of several professional organizations
lead technical naval architect with the Boat Engineering      including NAFE (National Academy of Forensic
Branch of the U.S. Coast Guard Engineering Logistics          Engineers), NSPE (National Society of Professional
Center, responsible for engineering for new acquisition       Engineers), ASME (American Society of Mechanical
and support of the Coast Guard's fleet of boats and           Engineers), ASNE (American Society of Naval
patrol cutters, including new design, stability and           Engineers), and SNAME (Society of Naval Architects
structural analysis, accident investigation, and problem      and Marine Engineers). He has also literally written the
correction.                                                   book on boat accident reconstruction (Boat Accident
                                                              Reconstruction and Litigation, Lawyers & Judges
                                                              Publishing Co., Inc. (2011)), which is now in its 3rd
Thomas W. Eagar                                               edition.
Mr. Eagar earned a B.A. and a Sc.D.2 in metallurgy from       The Court finds that the specialized knowledge of
Massachusetts Institute of Technology ("MIT"). He is a        plaintiffs' experts will assist the trier of fact in
Professor of Materials Engineering and Engineering            understanding the evidence of this case to determine
Management at MIT where he has also served as                 whether the Jet Ski at issue was in a defective condition
department Chairman. Dr. Eagar's research involves            unreasonably dangerous to the consumer. Moreover,
materials manufacturing and engineering systems such          the Court finds no reason why the experts' reasoning
as product design and development, materials systems          and methodology cannot appropriately be applied to the
analysis, materials selection, and failure analysis. He       facts of this case. Indeed, defendants' position would
has published more than 200 peer-reviewed [*10]               essentially undermine the strict liability theory of
articles, holds more than a dozen patents in the field of     products [*12] liability for this type of case: defendants
materials science, has received scores of honors and          argue that plaintiffs require expert testimony to prove
awards over the course of his career, and is a registered     the alleged defect but that the qualifications and
engineer. He has taught at MIT for more than 40 years.        techniques of two experienced naval engineers and an
                                                              MIT materials science professor are not adequate to
                                                              assist the trier of fact to decide "any issue in this case."
Michael M. Sampsel
                                                              To the extent that defendants find the methodologies
Mr. Sampsel is a licensed professional engineer and a         and data used by plaintiffs' experts to be problematic,
boat accident reconstruction expert. On a navy ROTC           "[v]igorous cross-examination, presentation of contrary
scholarship, Mr. Sampsel earned a Bachelor of Science         evidence, and careful instruction on the burden of proof
in mechanical engineering from the University of New          are the traditional and appropriate means of attacking
Mexico and was commissioned an ensign in the U.S.             shaky but admissible evidence." Daubert v. Merrell Dow
Navy. He obtained a master's degree in mechanical             Pharmaceuticals, Inc., 509 U.S. 579, 596, 113 S. Ct.
engineering at the naval post-graduate school in              2786, 125 L. Ed. 2d 469 (1993).
Monterey, California, and later served with the Navy's
Engineering Duty Corps with sea and shore
assignments in naval shipbuilding, ship modernization,        Punitive Damages
ship repair, and nuclear submarine construction
                                                              Defendants submit that there is no evidence to establish
                                                              the requisite standard of reckless disregard for punitive
2 Doctor  of Science (Latin: Scientioe Doctor), usually       damages.
abbreviated Sc.D. is an academic research doctoral degree          Punitive damages may be awarded if the claimant
awarded by research universities. The academic research            proves that the harm suffered was the result of the
Sc.D. is considered by both the United States Department of        product seller's reckless disregard for the safety of
Education and the National Science Foundation to be                product users, consumers or others who were
equivalent to the Ph.D.

                                                   Katherine Morrin
             Case 3:13-cv-00257-JAM Document 325-7 Filed 11/20/18 Page 6 of 6Page 5 of 5
                                         2015 U.S. Dist. LEXIS 168659, *12

    injured by the product.                                  as to punitive damages will be denied.

Conn. Gen. Stat. § 52-240b.
                                                             CONCLUSION
Defendants argue that for plaintiffs to prove reckless
disregard, there must be some risk for defendants to         For the foregoing reasons, defendants' motion for
have disregarded. Defendants contend that "Here there        summary judgment is GRANTED in part and DENIED in
was no risk to regard." To demonstrate a lack of risk,       part. Defendants' motion is granted as to manufacturing
defendants [*13] submit that (1) American and                defect and S.L.'s claim for bystander emotional distress
European regulations do not identify cargo hooks as a        and denied as to design defect and punitive damages.
safety concern; (2) the Jet Ski's owner's manual clearly
explains that when towing, the operator should use the       Dated this 17th day of December, 2015, at Bridgeport,
tow hook or towing eyes; and (3) there is no history of      Connecticut.
any personal injury claim arising out of a cargo hook
                                                             /s/ Warren W. Eginton
breaking due to a user towing any object from a cargo
hook.                                                        WARREN W. EGINTON

Defendants cite Walters v. Howmedica Osteonics Corp.,        SENIOR UNITED STATES DISTRICT JUDGE
676 F. Supp. 2d 44, 56-57 (D. Conn. 2009) for the
proposition that where there is no notice of injury or
danger, there can be no recklessness. In Walters, the          End of Document
district court found "no indication that Howmedica [had]
ignored a manifest problem in its surgical trays." Id. at
56. In the instant case, defendants argue that there is
similarly no evidence that Kawasaki knew of or
consciously chose to ignore any manifest danger related
to the cargo hooks. However, plaintiffs have presented
evidence that 2,715 of the subject "recessed hooks"
have been sold as replacement parts from 2001 through
2012. Drawing all reasonable inferences in favor of
plaintiffs, the Court finds the large number of
replacement hooks to be reasonably indicative of a
manifest problem with the hooks.

Referencing the replaced hooks, defendant responds
that "there is no evidence that any of them [*14] were
broken," but the Court is not persuaded. The parties
appear to agree that if the recessed hooks were used as
defendants intended, to secure small cargo, none would
break. The Court finds that a reasonable jury could view
the sales of 2,715 replacement hooks as evidence that
the recessed hooks were not used by consumers as
intended by defendants.3 Viewed in the light most
favorable to plaintiffs, and considering that Jet Skis are
marketed for towed-watersports, the large number of
replacement hooks is evidence of risk. Accordingly,
defendants argument, that here there was no risk to
regard, fails. Defendants' motion for summary judgment



3 The common law misuse defense does not encompass
foreseeable misuse. See Elliot v. Sears, Roebuck and Co.,
229 Conn. 500, 507, 642 A.2d 709 (1994).

                                                  Katherine Morrin
